 

Exhibit 10.5



Loan Agreement

 

Serial No:  CCP20140901A

 

 

Party A (Borrower): Shenzhen CC Power Corporation (China)

 

Legal rep:Xili Wang

 

Reg. Address:Room 706A, Tower B, Tian’An Cyber Times Building, Che Gong Miao
Industrial Park, Shennan Road South, Futian District, Shenzhen

 

Mailing Address:3rd Floor, Building M-8 West, Ma Que Ling Industrial Park,
Nanshan District, Shenzhen

 

Phone: +86 755 83487878

 

Party B (Lender): Mr. Zhixiong Wei

 

Mailing address: Room 1005A, Haisong B Building, Tairan Ninth Road, Futian
District, Shenzhen

 

Phone:+86 13828761888

 

Party C (Guarantor): XcelMobility Inc

 

Mailing Address: Suite 200, 2225 East Bayshore Rd., Palo Alto, CA 94303 United
States

 

Phone: +1 650.320.1728

  

WHEREAS:

 

1. Party A is a limited liability company duly organized and existing in the
city of Shenzhen, Guangdong Province, with a paid-up capital of 10 million
Chinese Yuan (“CNY”). Party C has actual control over and the ultimate
beneficiary interest of Party A.

 

2. Party A has capital needs for its operational expansion. Party B is willing
to provide such funds. And Party C is willing to provide to Party B its
irrevocable and unlimited joint liability and guaranty for the repayment of
principal, interest and the fulfillment of other liabilities in this Agreement
on behalf of Party A.

 

THEREFORE, Party A is applying for a loan from Party B, and to clarify the
rights and obligations of each party, Parties A, B and C have agreed to the
following:

 



 1 

 

 

ILoan and the Use of Funds

 

1. Total funds borrowed from Party B to Party A shall not exceed CNY five
millions (5,000,000). The loan period is one year (“Loan Period”). The exact
amount borrowed (“Amount Borrowed”) and the starting date of borrowing shall be
according to the actual amount(s) and date(s) disbursed by Party B as recorded
on the IOUs. With consent from Party B, Party A can repay the principal and
interest in advance.

 

2. The use of borrowed funds shall be limited to the expansion of production and
operation. Each usage shall be earmarked and shall not be used for other
purposes without securing advance consent from Party B.

 

IIRepayment

 

1. Interest on the Amount Borrowed shall be 15%, starting with the date(s) that
the proceeds are received by Party A (“Starting Date”). Interest is payable
monthly, on the fifth (5th) of each month, until all principals and interests
are paid off.

 

2. During the Loan Period, with fifteen (15) day advance notice (“Advance
Repayment Notice”), Party B shall have the right to request Party A repay all
principal and interest in advance. As such time, Party A and Party C may agree
to permit Party B to choose one or more of the following methods for repayment:

 

i. Request Party A to make a one-time payment to repay all outstanding balances,
including all unpaid principal and interest, within fifteen (15) days of
receiving the written Advance Repayment Notice from Party B.

 

ii. Request Party C to issue its stock (Ticker: XCLL) in repayment of the
outstanding balances of principal and interest at the conversion price
(“Conversion Price”) equal to 90% of the average closing prices for the ten (10)
days before the issuance date of the Advance Repayment Notice by Party B. At
such a time, Party A and Party C shall not hold any objection or disagreement,
and shall complete the pertinent share transfer within one (1) month of
receiving Advance Repayment Notice from Party B.

 

iii. If Party A breaches the terms of this Agreement, Party A shall also be
liable for any related liquidated damages, compensations and other charges.

 



 2 

 

 

IIIGuaranty

 

1. All liabilities incurred under this Agreement shall be guaranteed with
jointly liability, irrevocably and without limit, by Party C and all its assets.

 

2. If a change in guarantor’s finance status or other reasons that caused an
apparent decrease in its solvency, or the loss of or a significantly reduced
capacity as the guarantor, Party B shall have the right to request Party A to
provide pledge or collateral to ensure the fulfillment of obligations under this
Agreement.

  

IV.Rights and Obligations of Party A

 

1. The execution and performance of this Agreement is the true expression of
intent by Party A, without any legal defects or flaws.

 

2. Party A shall repay the principal and interest according to the methods
requested by Party B. Party B shall have the preferential right for the
settlement of obligation, and Party A shall not object with any reasons or
excuses. Party A may repay principal and interest in advance.

 

3. Party A shall use the funds according to the Agreement, and shall not use it
for other purposes or any unlawful activities.

 

4. Party A shall be responsible for the costs and expenses under this Agreement,
including, without limitation, notary, appraisal, assessment, registration, etc.
(based on actual amounts).

 

5. Party A shall cooperate with Party B in the supervision and inspection of the
use of the funds, timely provide all data and information requested by Party B,
and guarantee that all documents, data and information is true, complete and
accurate.

 

6. When the guarantor under this Agreement experiences changes that are
adversarial towards Party B’s claims, Party A shall timely provide other
guaranties approved by Party B.

 



 3 

 

 

Changes referred in this clause include, without limitation:voluntary or
involuntary bankruptcy by the guarantor; significant changes in guarantor’s
financial status (hereinafter, significance is defined as impact on asset value
or transaction amount exceeding CNY 100,000); guarantor involved in significant
litigation or arbitration; breach of guarantor’s obligations under this
Agreement; disputes between the guarantor and Party A; request to be relieved
from guaranty by the guarantor; guaranty void, not entered into force, or
revoked, or other incidences or events that would impact of the security of
Party B’s claims.

 

7. Party A shall provide the following written disclosures to Party B: Party A’s
debts and obligations due six (6) months or less and with an amount at issue
exceeding CNY100,000; current litigations (or arbitrations) with Party A named
as a defendant (or Respondent) that has occurred and yet to be concluded (or
ruled) and with an amount at issue exceeding CNY 100,000; litigations (or
arbitrations) that may be filed within six (6) months with Party A named as a
defendant (or Respondent), and which has occurred and yet to be concluded (or
ruled) and with an amount at issue exceeding CNY 100,000.

  

VRights and obligations of Party B

 

1. Party B shall have the right to recover the principal, interest of the
borrowed funds and liquidated damages and other fees from Party A under this
Agreement.

 

2. Party B shall have the right to provide a fifteen (15)-day advance notice to
terminate this Agreement, based on actual facts and circumstances, and request
that Party A repay the obligations using method(s) of payment selected by Party
B.

 

VIBreach of Contract

  

1. If Party A commits a breach, including, without limitation, unpermitted use
of the proceeds, including principal and/or interest (Paragraph I, Clause 2),
failure to disclose to Party B according to Paragraph IV, Party A shall be
responsible for liquidated damages equal to 30% of the borrowed amounts.

 

2. Party A shall repay the obligation using the method(s) of payment requested
by Party B, otherwise, Party B shall have the right to force Party A to perform
and shall also be entitled to liquidated damages equal to one percent (1%) of
the total borrowed funds for each day overdue. Party B shall also recover from
Party A all costs and expenses to enforce this Agreement, including, without
limitation, collection fees, litigation (or arbitration costs), maintenance
fees, notice fees, execution fees, legal fees (calculated based on standard
applicable legal fee rates in Guangdong Province), travel costs.

 



 4 

 

 

XDispute Resolution

 

1. The execution, validity, enforcement and dispute resolution of this Agreement
shall be construed and applied with the laws of People's Republic of China law
(not including Hong Kong, Macao and Taiwan regions).

 

2. All claims or disputes arising from this Agreement or the enforcement thereof
shall be settled by negotiation. Any unsettled claims or disputes may be
submitted for settlement by either party to the local People’s Court where this
Agreement was executed. During the settlement negotiation, clauses not subject
to claims or disputes shall continue to be enforced.

 

XIOther

 

1. IOUs and other related documents, records executed for the enforcement of
this Agreement shall be integral parts of this Agreement, and shall have the
same legal effects as this Agreement.

 

2. Addresses entered by all parties in the execution of this Agreement shall be
the mailing address. Documents and records from all parties shall be considered
served upon mailing to these respective addresses. Any changes in addresses
shall be notified to other Parties in writing.

 

3. Parties A, B and C shall pass resolutions by its respective shareholders (or
board of directors, other internal departments with designated authorities)
regarding the borrowing and guaranty under this Agreement as well as its strict
enforcement. Signers from each Party shall all have secured internal legal
authorizations and received relevant delegation and notarization, and thus have
the rights and obligations to sign this Agreement.

 

4. This Agreement enters into force upon signing by the legal representative of
Party A (or its designee) with its official seal stamped, and the signings by
Party B and Party C. This Agreement has three copies, with one respective copy
to the contracting parties and the guarantor. All copies have the same legal
effect.

 

(The remainder of this page is intentionally left blank)

 



 5 

 

 

[sig.jpg] 

 

 

 

 

 

 

Shenzhen, September 1, 2014

 



 6 

 